Citation Nr: 1737517	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to non-service connected burial allowance.

2. Entitlement to non-service connected plot allowance.


REMAND

The Veteran served honorably on active duty from December 1953 through December 1955.  The Veteran died in 2012 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
A review of the record shows that this matter is not ready for appellate disposition because of an outstanding videoconference hearing request by the appellant.  In November 2013, she submitted a substantive appeal, in which he requested to testify before a Veterans Law Judge at a videoconference hearing.  See 38 C.F.R. § 20.700.  The record does not reflect such hearing has been scheduled.  Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:		A. Parsons, Associate Counsel

Copy mailed to: The American Legion

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

